DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the RCE filed 08/10/2021.
 	
Claims 21-40 are  currently pending. Claims 21, 39, and 40  have been amended. Claims 21, 39, and 40  are independent Claims. 

Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Double Patenting


3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-18 of US Patent No. 9058391 B2. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 9058391 B2 contain every element of Claims 21-40 of the instant application and thus anticipate the claim of the instant .

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of US Patent No. 10387391 B2. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10387391 B2 contain every element of Claims 21-40 of the instant application and thus anticipate the claim of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC.,


In the Remarks filed 08/10/2021 Applicant asserts that “the nonstatutory obviousness-type double patenting rejections are moot. Applicant requests favorable reconsideration of the claims and withdrawal of the rejection”. 


The Claims in  Patent No. 9058391 and US Patent No. 10387391 contain every element of Claims 21-40 of the instant application as amended. Therefore, the nonstatutory double patenting rejections are maintained.

Claim Rejections - 35 USC § 103

4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al. in view of  (US 20070083536) in view of Nicholas et al. (US 20080126476) and further in view of Kim et al.(US 20100223107).

As to Claim 21:
Darnell teaches a computer-implemented method comprising: 

receiving, by a computing device, a submission associated with web content from a first user via a first client computer (presenting to a user content selected by another user … At a first client (hereinafter "Client A" for convenience), a first user (hereinafter "User A" for convenience) applies a tag (or "label") to one or more content items in the feed reader user interface 116; paragraphs 0037-0040), wherein the submission includes a portion of the web content (a list of content items that are present … a title and/or a description of the content, a locator (e.g., URL) of the content, or any combination thereof. For example, if the content item identifies a text article, the content item may include the article itself inline, along with the title and locator; paragraph 0030/ The user, via the feed reader user interface 116, may view, among other things, content items from her subscribed content feeds … list presents identifying information for the content items, so that the user can identify a content item she wishes to view and select it; paragraphs 0085-0088);

receiving, by the computing device, a request from the first user via the first client computer to provide the submission to a second user of a second client computer (The secondary feed is made available for subscription by other users  … the secondary feed is added to a list, which is accessible to other users, of available content feed subscriptions. Other users may view the list and select the secondary feed for subscription; paragraphs 0040-0044); and 

in response to the request to provide the submission to the second user, transmitting, by the computing device, a feed to the second client computer to present the submission to the second user (The secondary feed is made available for subscription by other users … The content items in the secondary feed are presented to User B  … automatically generate secondary feeds to which users may subscribe; paragraphs 0051-0054). 



Nicholas teaches providing, by the computing device, a plug-in module to the second client computer, the plug-in module for displaying a user interface separate from a main window of a browser to present the submission to the second user (the single item window may be used to display feed formatted content to the user. The single item window may display a single information item, such as a feed item, to the user, thus forcing attention on a single piece of information … The single item window may display this title or short promotional message and include a link to the detail information … The additional information may be displayed in the single item window, or it may be displayed separately, for example in a standard browser window; paragraphs 0207- 0211).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Darnell with Nicholas because it would have facilitated creating, managing and delivering feed formatted content.

The combination of Darnell with Nicholas does not teach “present the submission to the second user as real time response to the request”.

Kim teaches present the submission to the second user as real time response to the request (paragraphs 0040- 0043, 0046, and 0047).



As to Claim 22:
Darnell  teaches the computing device automatically pushes the feed to the second client computer as content of the feed becomes available (paragraphs 0053 and 0056).
As to Claim 23:
Darnell teaches the computing device automatically pushes the feed to the second client computer as content of the feed is updated (paragraphs 0053 and 0056).
 As to Claim 24:
Darnell teaches the request from the first user identifies a plurality of other users to provide the submission to (paragraphs 0028, 0030, 0071, and 0082), and wherein the feed is provided to each of the plurality of other users in response to the request from the first user (paragraphs 0041, 0042, 0046, 0047, and 0051). As to Claim 25:
Darnell teaches the feed is generated in response to the request to provide the submission to the second user (paragraphs 0041, 0042, 0046, and 0047).As to Claim 26:
Darnell teaches the submission includes one or more of: a webpage, an image, video, text, and audio (paragraphs 0030 and 0035).
As to Claim 27:
Darnell does not teach, Nicholas teaches providing, by the computing device, a second plug-in module to the first client computer for displaying a user interface by a web browser operating on the first client computer (paragraphs 0207- 0211), wherein the user interface automatically selects a portion of web content displayed by the web browser and displays the portion of the web content within the user interface (paragraphs 0124, 0125, and 0138).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Darnell with Nicholas because it would have facilitated creating, managing and delivering feed formatted content.

As to Claim 28:
Darnell teaches the user interface displayed by the web browser operating on the first client computer is configured to display a list of one or more contacts with whom the first user can select to share the submission, wherein the second user is included in the list of one or more contacts (paragraph 0095).As to Claim 29:
Darnell does not teach, Nicholas teaches the plug-in module activates the user interface separate from a main window of a browser in response to input from the first user (paragraphs 0207- 0211).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Darnell with Nicholas because it would have provided the enhanced capability for creating, managing and delivering feed formatted content.

As to Claim 30:
Darnell does not teach, Nicholas teaches the user interface displayed by the web browser operating on the first client computer is separate from a main window of the web browser operating on the first client computer (paragraphs 0207- 0211).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Darnell with Nicholas because it would have facilitated creating, managing and delivering feed formatted content.

As to Claim 31:
Darnell teaches the user interface displayed by the web browser operating on the first client computer further displays content received from the second user and associated with the web content (paragraphs 0041, 0042, 0046, and 0047).As to Claim 32:
Darnell teaches the content from the second user includes one or more of: a notification, a comment, and a review (paragraphs 0028 and 0034-0037).

As to Claim 33:
Darnell teaches the portion of the web content displayed by the user interface displayed by the web browser operating on the first client computer is configurable by the first user via the user interface (paragraph 0067).As to Claim 34:
Darnell teaches configuring the portion of the web content to be displayed by the user interface displayed by the web browser operating on the first client computer includes receiving, from the user via the user interface, a command to display one of: a portion of text from the web content, one or more images from the web content, a combination of text and one or more images from the web content, and the entire web content (paragraphs 0030 and 0035).As to Claim 35:
Darnell teaches the portion of the web content automatically selected by the user interface includes one or more of: a meta-tag, a thumbnail image, a title, and text (paragraphs 0030 and 0037-0039).As to Claim 36:
Darnell teaches the portion of the web content automatically selected by the user interface includes a meta-tag, and the submission from the first user includes a modification to the selected meta-tag (paragraphs 0037, 0042, 0044, and 0047).As to Claim 37:
Darnell teaches displaying the portion of the web content within the user interface includes pre-populating one or more fields of a blog entry (paragraph 0088).
As to Claim 38:
Darnell teaches the submission is stored, by the computing device, in association with the web content (paragraphs 0031, 0032, 0039 and 0044).

As to Claim 39:
Refer to the discussion of Claim 21 above for rejection. Claim 39 is the same as Claim 21, except Claim 39 is a medium Claim and Claim 21 is a method Claim. 

As to Claim 40:
Refer to the discussion of Claim 21 above for rejection. Claim 40 is the same as Claim 21, except Claim 40 is a system Claim and Claim 21 is a method Claim. 


Response to Arguments


5.	Applicants’ arguments filed 08/10/2021 have been fully considered but are moot in view of the new ground(s) rejection.
Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	Contact information

7.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176